Petitioners in a proceeding pursuant to article 78 of the Civil Practice Act appeal from an order dismissing their petition. The proceeding was based on a contention that respondent National Boulevard Corporation had erected and is maintaining a structure on a certain parcel of land owned by it in the city of Long Beach in violation of a provision in the zoning ordinance of the said city, which provision generally requires that there shall be a rear yard in the business districts established by the ordinance. (Zoning Ordinance of City of Long Beach, § 12, subd. [e].) A direction that the respondent building commissioner enforce the provision of the ordinance was sought. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Wenzel, MacCrate, Schmidt and Beldoek, JJ. [See post, p. 815.]